Citation Nr: 0946598	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-06 434A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for Type II diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right upper 
extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left upper 
extremity.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in July 2005; a transcript of 
that hearing is of record.  

During the course of this appeal, the Veteran has moved 
multiple times, most recently relocating to Georgia.  Due to 
the location of his address, the jurisdiction of his appeal 
was transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received by the Board in November 2006, 
December 2007, and March 2008, the Veteran indicated a desire 
to present testimony at a hearing before a Member of the 
Board (e.g., Veterans Law Judge (VLJ)) at the RO.  A complete 
and thorough review of the claims folder indicates that he 
has not been accorded such a hearing, nor has he withdrawn 
his request for one.  

A basic principle of veterans' law is that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing at the Atlanta RO, with 
appropriate notification to him and his 
representative.  

After a hearing is conducted, or if he 
withdraws the hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

